Per Curiam.
The appellants filed their bill in the court below seeking to establish the contents of a will alleged to have been made and executed by William J. Jones, and to have been improperly destroyed. From a decree holding that the evidence was insufficient to establish the contents of the alleged destroyed instrument and dismissing the bill this appeal has been taken.
A careful review of the record convinces us that the evidence on behalf of the appellants fails to measure up to the “strong and conclusive proof” required in such cases. See Thomas v. Ribble, 2 Va. Dec. 321, 24 S. E. 241, 242; Dunnavant v. Dunnavant, 120 Va. 301, 302, 91 S. E. 138; Wright v. Wright, 124 Va. 114, 128, 97 S. E. 358; Gibbons v. Rew, 164 Va. 339, 343, 180 S. E. 153.
The decree is accordingly

Affirmed.